In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-19-00293-CV


                  IN RE ANTHONY CHARLES FOSTER, JR., RELATOR

                        OPINION ON ORIGINAL PROCEEDING
                             FOR WRIT OF MANDAMUS

                                   September 12, 2019

                             MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Relator Anthony Charles Foster, Jr., a Texas inmate proceeding pro se, filed a

petition for writ of mandamus without paying the required filing fee. By letter of August

20, 2019, we directed Foster to pay the filing fee or, in lieu thereof, to comply with chapter

14 of the Civil Practice and Remedies Code by filing an affidavit of indigence, an affidavit

relating to previous filings, and a certified copy of his inmate trust account statement. TEX.

CIV. PRAC. & REM. CODE ANN. §§ 14.002(a), 14.004 (West 2017). We advised Foster that

this proceeding was subject to dismissal if he did not comply by August 30, 2019. On

September 4, 2019, Foster filed a statement of inability to afford payment of court costs.

However, to date, he has not filed an affidavit describing his previous filings or a certified

copy of his inmate trust account statement.
       The requirement to pay the filing fee or tender an affidavit of indigence, an affidavit

of previous filings, and a certified copy of an inmate trust account statement is mandatory,

and the lack thereof is grounds for dismissal of an original proceeding. In re Johnson,

No. 07-16-00354-CV, 2016 Tex. App. LEXIS 11841, at *2 (Tex. App.—Amarillo Nov. 1,

2016, orig. proceeding) (per curiam) (mem. op.). Because Foster has failed to pay the

filing fee or comply with chapter 14 of the Civil Practice and Remedies Code within the

time provided for compliance, we dismiss this original proceeding.



                                                  Per Curiam




                                              2